Citation Nr: 0330484	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  01-08 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for urticaria, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from February 1945 to April 
1947.

This appeal initially came before the Board of Veteran's 
Appeal (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).

By decision of the Board in October 2002, entitlement to an 
increased rating for service connected urticaria, currently 
rated 10 percent disabling was denied.  This decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  While the appeal was pending, the veteran's 
representative and the Office of General Counsel for VA filed 
a Joint Motion requesting that the Court vacate the decision 
by the Board and remand the case for additional development 
of the evidence and readjudication of the claim.  The Court 
granted the joint motion in April 2003 and the case was 
returned to the Board for compliance with the directives that 
were specified by the Court.  


REMAND

In this case, the record is inadequate for evaluating the 
veteran's service connected urticaria.  The veteran has 
complained of constant itching; however, this has not been 
shown on objective examination.  Further, the regulations 
regarding skin disorders have changed during the pendency of 
the appeal.  Therefore, to fully evaluate the veteran, a 
current VA examination should be afforded, and the examiner 
should perform all indicated diagnostic tests and review all 
recent treatment records.

Additionally, the veteran has reported treatment at the Erie, 
Pennsylvania VA Medical Center; therefore, these treatment 
records should be obtained.

During the pendency of this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  Therefore, to fully comply with the VCAA, 
on remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As part of this, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that a 
full year is allowed to respond to a VCAA notice.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio; 
Paralyzed Veterans of America; Disabled 
American Veterans, supra, the U.S. Code 
provisions and any other applicable legal 
precedents.

2.  The RO should obtain treatment 
records for the veteran from the Erie, 
Pennsylvania VA Medical Center from 1999 
to the present.  To the extent there is 
an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the severity of urticaria.  The examiner 
should be provided with the new and old 
rating criteria for rating skin disorders 
and the examination report must contain 
sufficient clinical information so that 
each and every criteria to be considered 
under the rating criteria may be 
addressed.  Specifically Codes 7825 for 
urticaria and 7806 for dermatitis or 
eczema, and any other criteria deemed 
appropriate.

If the examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present. 

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (to include the 
consideration of the old and new rating 
criteria for skin disorders).  This 
should additionally include consideration 
and a discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for a 
scheduled examination.  In such case, the 
RO should include a copy of the 
notification letter in the claims file as 
to the date the examination was scheduled 
and the address to which notification was 
sent.  If the letter is not available, 
personnel at the medical center should 
certify to what address the letter was 
sent, and should certify that it was not 
returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, to the 
extent such action is in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




